Kinne, J.
i. receiving i¿dictmse°n^S! sufficiency. I. The indictment charges “that C. W. Smith, on or about the fifth day of April, 1889, in the county of Boone, state of Iowa, twenty-two pairs of striped pants, not all game coior? but all striped, each pair of the value of five dollars, and all of the value of one hundred and ten dollars, of the goods and chattels and property of Mish & Company, a partnership, the members of which are J. J. Mish and S. L. Mish, then and there being lately feloniously stolen, did receive, buy and conceal, with the intent to defraud the said Mish & Company, owner thereof, and he, the said C. W. Smith, then and there well knowing said goods and chattels and property to have been feloniously stolen, as aforesaid, contrary to the statute,” etc.
It is said that this indictment is insufficient; that it is ambiguous and uncertain. The indictment clearly charges the offense under our statute. It can not be said that a person of common understanding would not know therefrom what was intended to be charged. State v. Thompson, 19 Iowa, 299; State v. Johnson, 26 Iowa, 407; State v. Hockenberry, 30 Iowa, 504; State v. Close, 35 Iowa, 570. Besides, the indictment is drawn in the form given in Wharton’s Precedents of *3Indictments and Pleas. See, also, "Wharton on Grim. Law, secs. 997-1003.
II. It is also urged that the court erred in giving the first paragraph of the charge. Counsel concede that, if the indictment is good in form, then this objection is not well taken. Holding, as we do, that the indictment is sufficient, we need give this alleged error no further consideration.
•2. —: intent element. III. Claim is made that the court erred in giving to the jury the second and fourth paragraphs of its charge. The alleged error is based on the fact that in instructing the jury as to what -constituted the material allegations of the indictment, which must be'establishéd beyond a reasonable doubt, the question of the defendant’s intent was ignored. Our statute says nothing about the intent. Under it the material facts which must be established are, that the goods must have been the property of the person mentioned in the indictment; that they had been, recently stolen, taken, and carried away, by some person or persons, from the said owners; that the -defendant bought, received, or concealed them, knowing them to have been stolen; and that said acts were done in the county and state, within three yeai-s immediately prior to the finding of the indictment in the case. The ’instruction contained all these facts. They are all that are essential,, under the statute, to constitute the crime charged.. Many authorities are cited from other states, holding that intent is a necessary ingredient of this crime. Whatever the law may be in that respect elsewhere, intent is not, by our statute, a necessary fact to be averred or proved in such a case. Even if intent was necessary to be shown to establish the defendant’s guilt, it is difficult to conceive how he could have received, purchased, and aided in -concealing stolen goods, knowing them to have been .stolen, without having a guilty intent. State v. Turner, *419 Iowa, 144; State v. Lane, 68 Iowa, 384. The jury were plainly instructed as to the necessity of finding, beyond a reasonable doubt, every fact which, under the statute, is necessary to constitute the crime charged. More than this is not required.
IV. The fifth and sixth instructions are claimed to have been erroneous. We need not set them out. They both go to the question of the defendant’s knowledge that the goods were stolen. We have carefully read these instructions, and have no doubt that they properly state the law.
V. Finally, it is said, that the evidence was not sufficient to warrant a conviction. A careful reading of it satisfies us that the jury were fully justified in finding the defendant guilty. It is impossible to see, if the testimony on behalf of the state is to be believed, how any other result could have been reached.
We discover no other error in the case, and the judgment below is affirmed.